Citation Nr: 1035295	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION


The Veteran served on active duty with the United States Navy 
from February 1968 to November 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a heart condition.

The Veteran testified before the undersigned Acting Veterans Law 
Judge via videoconference from the RO in June 2010.  A transcript 
of the hearing is associated with the claims file.


FINDING OF FACT

No currently diagnosed heart condition was first manifested on 
active duty service, and the preponderance of the evidence is 
against a finding that any such condition is related to military 
service.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have 
not been met.  38 U.S.C.A. §§ 1110, 5107, (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated February 2005 and July 2005.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained all available service treatment records and 
identified VA treatment records.  The Veteran has submitted, or 
VA has obtained on his behalf, relevant private treatment 
records, to include those discussed at the Board hearing.  A VA 
examination was afforded the Veteran; the examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings and provided opinions requested, with 
supporting rationale.  The Veteran gave testimony before the 
Board in June 2010.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II. Evidence

Service treatment records reveal that on entry into service, the 
Veteran was examined and reported a history of rheumatic fever at 
age. He denied any cardiovascular problems, such as high or low 
blood pressure or heart palpitations, but did state that he had 
"chest pains when violent."  Objective examination in December 
1967 showed no findings or diagnoses or heart or vascular 
problems.  A chest x-ray was negative.  In December 1969, the 
Veteran sought treatment for chest pains in the pericardial 
region.  He described a sharp pain of about 10 seconds duration.  
The pains had been occurring for the past year, but he had not 
reported them at sick call.  Activity seemed unrelated to the 
pain.  A chest film and ECG were both normal.  Doctors diagnosed 
a pericostal muscle spasm, indicating pain around the ribs, but 
did not find any cardiac dysfunction, disability, or 
symptomatology.  The Veteran again complained of these pains in 
January 1970, and was again told they were merely muscle spasms, 
and no treatment was required. The November 1970 examination for 
separation found no cardiac or vascular problems, complaints, or 
diagnoses.  Chest x-rays continued to be negative, both in March 
1970 and at separation.

Post service private medical records reveal that the presence of 
a heart disease was first noted in September 1986, when the 
Veteran complained of recurrent chest pain over the past several 
days.  The pain occurred with exertion.  The Veteran had a 
history of hypertension, and was a smoker.  Nitroglycerin 
resolved the pain, but doctors admitted the Veteran for further 
testing and evaluation.  Hospital doctors noted that the 
Veteran's history of rheumatic fever as a child, but also 
commented that there had been "no cardiac sequela following 
this."  After catheterization, arteriosclerotic heart disease 
was diagnosed; doctors noted the Veteran was obese.  In May 1987, 
the Veteran had a heart attack, and in August 1987, bypass 
surgery was performed.  He had a second heart attack in 1995.  As 
recently as June 2010, the Veteran was hospitalized for unstable 
angina and chronic atrial flutter.

VA treatment records note the Veteran's post-service cardiac 
history, and reveal that the Veteran underwent another bypass 
surgery in October 2003 following a recurrence and worsening of 
his chest pains.  Currently, the Veteran is diagnosed with 
coronary artery disease, hypertension, and atrial fibrillation.

A VA examination was conducted in March 2009.  The claims file 
was reviewed in conjunction with the examination, and the above 
history was accurately noted.  The examiner noted the pre-service 
rheumatic heart disease, but commented that there was no record 
of any associated heart murmur or other condition.  He opined 
that it was unlikely that the Veteran's current heart condition 
was related to or aggravated by military service.  Coronary 
artherosclerosis develops over decades, and has never been found 
to be related to rheumatic fever.  He indicated that testing 
showed no evidence of the valvular damage or murmur associated 
with rheumatic fever.

At the June 2010 hearing, the Veteran and his wife reported that 
unspecified doctors had told him his current problems were 
related to his pre-service rheumatic fever.  He reported that he 
was short of breath in service and had chest pains; these did not 
happen prior to service.  After service, he continued to have 
symptoms. He stated that he had been recently diagnosed with an 
atrial flutter, which was a progression of a fibrillation, and 
was related to his heart disease.

III. Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

When a condition is shown to have pre-existed service, as here, 
service connection may be granted for aggravation of that 
condition by military service.  Aggravation is presumed where 
there is a showing of actual worsening of disability in service, 
absent a finding that the increase was due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he had rheumatic fever prior to service 
and it was aggravated by service, causing his current heart 
condition.  He also contends that his current diagnosis is 
related to the in-service treatment for chest pains.

Each medical opinion of record, however, finds no relationship 
between any diagnosed condition and the Veteran's pre-existing 
rheumatic fever.  Doctors in 1986 specified that there were no 
cardiac residuals from the rheumatic fever, and the VA examiner 
provided a well-reasoned opinion that no currently diagnosed 
condition was related to the illness.  The cardinal signs of 
damage to heart valves was absent, and there was no indication in 
general medical knowledge that coronary artery disease, a chronic 
condition, was related to rheumatic fever.  This would include, 
then, associated manifestations such as fibrillation or flutter, 
as several doctors have diagnosed.

Moreover, there is no evidence that pre-existing rheumatic fever 
was aggravated by service.  No symptoms of such were noted in 
service, nor were any residuals identified or manifested.  No 
treatment for rheumatic fever was required, and no doctor has 
stated that the illness was present in any way, shape or form 
after the initial infection as a child.  Aggravation is not shown 
by the evidence of record, nor may such be presumed.

The Veteran has argued that regardless of the role of rheumatic 
fever, he was treated for a heart condition in service, 
manifested by chest pains, and these were the first 
manifestations of the current diagnoses.  Unfortunately, the 
Veteran's in-service treatment for chest pain has been clearly 
and competently identified as being of a non-cardiac origin.  He 
had muscle pain of his chest wall and rib cage; his heart was 
unaffected.  No doctor has indicated otherwise.

The Board recognizes the Veteran's sincere belief that his 
current problems are related to in-service problems, but his 
statements to that effect are not considered competent evidence, 
and cannot therefore support his claim.  The Veteran is certainly 
able to report a past diagnosis or describe symptoms such as 
pain, as these are observable through his five senses.  Layno, 6 
Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 
(2007).  He is not, however, able to offer an opinion on 
diagnosis or etiology where such require specialized medical 
knowledge, testing, or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for a heart 
disability is not warranted.  


ORDER

Entitlement to service connection for a heart disability  is 
denied. 




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


